Name: 77/157/EEC: Council Decision of 14 February 1977 amending the list of the countries and territories referred to in Decision 76/198/EEC on import arrangements for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff originating in the overseas countries and territories associated with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-02-18

 Avis juridique important|31977D015777/157/EEC: Council Decision of 14 February 1977 amending the list of the countries and territories referred to in Decision 76/198/EEC on import arrangements for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff originating in the overseas countries and territories associated with the European Economic Community Official Journal L 046 , 18/02/1977 P. 0018 - 0018++++COUNCIL DECISION OF 14 FEBRUARY 1977 AMENDING THE LIST OF THE COUNTRIES AND TERRITORIES REFERRED TO IN DECISION 76/198/EEC ON IMPORT ARRANGEMENTS FOR RUM , ARRACK AND TAFIA FALLING WITHIN SUBHEADING 22.09 C I OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE EUROPEAN ECONOMIC COMMUNITY ( 77/157/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 136 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS DECISION 76/198/EEC ( 1 ) LAID DOWN IMPORT ARRANGEMENTS FOR RUM , ARRACK AND TAFIA FALLING WITHIN SUBHEADING 22.09 C I OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS THE COMORES , SEYCHELLES AND SURINAM , WHICH APPEAR IN THE LIST OF THE COUNTRIES AND TERRITORIES CONTAINED IN THE ANNEX TO THE SAID DECISION , HAVE BECOME INDEPENDENT ; WHEREAS THESE STATES ACCEDED TO THE ACP-EEC CONVENTION OF LOME ( 2 ) ON 16 JULY , 27 AUGUST AND 13 SEPTEMBER 1976 RESPECTIVELY AND SHOULD CONSEQUENTLY BE COUNTED AMONG THE ACP STATES TO WHICH PROTOCOL 7 ON RUM ANNEXED TO THE CONVENTION IS APPLICABLE ; WHEREAS THE LIST IN THE ANNEX TO DECISION 76/198/EEC SHOULD , THEREFORE , BE ADJUSTED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING SHALL BE DELETED IN THE ANNEX TO DECISION 76/198/EEC : " THE COMORES " , " SEYCHELLES " AND " SURINAM " . ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 14 FEBRUARY 1977 . FOR THE COUNCIL THE PRESIDENT J . SILKIN ( 1 ) OJ NO L 37 , 12 . 2 . 1976 , P . 24 . ( 2 ) OJ NO L 25 , 30 . 1 . 1976 , P . 22 .